 



Exhibit 10.1

FOURTH AMENDMENT TO LEASE
(CALABASAS TECH CENTER)

     THIS FOURTH AMENDMENT TO LEASE (“Fourth Amendment”) is made and entered
into as of the 24th day of May, 2005, by and between ARDEN REALTY LIMITED
PARTNERSHIP, a Maryland limited partnership (“Landlord”) and TEKELEC, a
California corporation (“Tenant”).

R E C I T A L S:

     A. State Street Bank and Trust Company of California, N.A., not
individually but solely as an Ancillary Trustee for State Street Bank and Trust
Company, a Massachusetts banking corporation, not individually but solely as
trustee for the AT&T Master Pension Trust (“Original Landlord”) and Tenant
entered into that certain Lease and Addendum dated as of February 18, 1988
(collectively, the “Original Lease”) as amended by that certain First Amendment
to Lease dated as of November 29, 1991, by and between Original Landlord and
Tenant (“First Amendment”), by that certain Second Amendment to Industrial Lease
dated as of November 18, 1994, by and between Calabasas Tech Center, Inc., a
Delaware corporation (“CTC, Inc.”), as successor to Original Landlord, and
Tenant (“Second Amendment”), and by that certain Third Amendment to Lease dated
as of August 1, 2000, by and between Landlord, as successor to CTC, Inc., and
Tenant (“Third Amendment”), whereby Tenant leased certain space (the “Existing
Premises”) located in those certain buildings located and addressed at 26580,
26586, 26600 and 26604 Agoura Road, Calabasas, California (collectively,
“Calabasas Tech Center”). The Original Lease, as amended by the First Amendment,
the Second Amendment and the Third Amendment, may be referred to herein as the
“Lease.”

     B. By this Fourth Amendment, Landlord and Tenant desire to reduce the
Existing Premises and to otherwise modify the Lease as provided herein.

     C. Unless otherwise defined herein, capitalized terms as used herein shall
have the same meanings as given thereto in the Original Lease.

     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

A G R E E M E N T:

     1. Reduction of the Existing Premises. That certain space outlined on the
floor plan attached hereto as Exhibit “A” and made a part hereof and located on
the second (2nd) floor in the building located and addressed at 26580 Agoura
Road, Calabasas, California (the “Building”), may be referred to herein as the
“Extension Space.” Landlord and Tenant hereby stipulate that the Extension Space
contains a total of 14,879 rentable square feet. The “Extension Term” (as

 



--------------------------------------------------------------------------------



 



that term is defined in Section 2 below) shall commence as of June 1, 2005
(“Extension Commencement Date”), and Tenant shall pay its first installment of
“Fixed Minimum Monthly Rent” (as that term is defined in Section 2 below) for
the Extension Term on or before the Extension Commencement Date. Notwithstanding
the foregoing, Tenant shall not be obligated to surrender and deliver exclusive
possession of all portions of the Existing Premises other than the Extension
Space (the “Reduction Space”) to Landlord in accordance with Section 6.2(C) of
the Original Lease until June 15, 2005, and during the entire “Extension Term”
(as that term is defined in Section 2 below), Tenant shall be entitled to:
(i) use the internal staircase between the first and second floors of the
Building without cost or charge for ingress and egress to the Extension Space;
(ii) use the mailroom on the first floor and maintain a receptionist at the
current receptionist’s desk location in the first floor common lobby (provided
that such right to use the mailroom and maintain such receptionist shall
terminate within thirty (30) days of Landlord’s written notice to Tenant that
Landlord has leased all or a portion of the ground floor of the Building); and
(iii) continue the operation of its existing electronic security and
surveillance system until Landlord notifies Tenant that Landlord has leased all
or a portion of the first floor of the Building and within thirty (30) days
after Tenant’s receipt of such notice, Tenant may relocate and modify such
security system in accordance with plans and specifications reasonably approved
by Landlord so as not to interfere with such new tenant’s construction or
occupancy of its premises. Accordingly, effective upon the Extension
Commencement Date, the Existing Premises shall be decreased so that the only
space then leased by Tenant from Landlord at Calabasas Tech Center shall be the
Extension Space. Tenant represents and warrants to Landlord that (a) Tenant has
not heretofore assigned or sublet all or any portion of its interest in the
Reduction Space; (b) no other person, firm or entity has any right, title or
interest in the Reduction Space; and (c) Tenant has the full right, legal power
and actual authority to enter into this Fourth Amendment without the consent of
any person, firm or entity. Tenant further represents and warrants to Landlord
that as of the date hereof there are no, and as of the Extension Commencement
Date, there shall not be any, mechanics’ liens or other liens encumbering all or
any portion of the Reduction Space by virtue of any act or omission on the part
of Tenant, its contractors, agents, employees, successors or assigns.

     2. Term and Fixed Minimum Monthly Rent for the Extension Space. The Term
for Tenant’s lease of the Extension Space (“Extension Term”) shall commence on
the Extension Commencement Date and shall expire on December 31, 2005. During
the Extension Term, Tenant shall pay in accordance with the provisions of this
Section 2, Fixed Minimum Monthly Rent for the Extension Space as follows:

      Period   Fixed Minimum Monthly Rent       Extension Term   $25,000.00

     Notwithstanding anything to the contrary contained in the Lease, Tenant
shall have no option to further extend the Extension Term, except that Tenant
shall be entitled to hold over in the original Extension Space (but not the
“Relocation Space,” as that term is defined in Section 8 below), on a
month-to-month basis terminable by either party upon thirty (30) days’ prior
written notice, with Fixed Minimum Monthly Rent in the amount set forth in this
Section 2 above, together with Tenant’s prorata share of “Operating Expenses”
(as that term is defined in Section 3 below), calculated as set forth in
Section 3 below. The parties acknowledge that pursuant to the

-2-



--------------------------------------------------------------------------------



 



immediately preceding sentence, Landlord may notify Tenant on or before
December 1, 2005 that Landlord elects to terminate Tenant’s lease of the
Extension Space as of December 31, 2005, in which case Tenant shall have no
right to so hold over. Landlord and Tenant acknowledge that the Fixed Minimum
Monthly Rent specified in this Section 2 above shall apply only during the
Extension Term and shall have no impact upon amounts which have been paid, or
which are required to be paid, by Tenant to Landlord prior to the Extension
Term.

     3. Full Service Gross Rate. Landlord and Tenant acknowledge and agree that
the rental rate specified in Section 2 above for the Extension Term shall be
inclusive of taxes, insurance, common area maintenance costs and utilities to
the Extension Space; provided, however, that (i) if Tenant shall require any
utility in excess of one hundred ten percent (110%) of the amount of such
utility utilized by Tenant (on a prorata square foot basis) for the Existing
Premises as of the date of this Fourth Amendment, as reasonably determined by
Landlord, Landlord may cause a meter or submeter to be installed for the
Extension Space to measure the amount of any such excess usage or Landlord may
otherwise reasonably estimate the cost of any such excess usage, and the cost of
such meter or submeter and the cost of any such excess utility usage by Tenant
shall be paid Tenant to Landlord within ten (10) days after invoice from time to
time, and (ii) should Tenant hold over in the Extension Space beyond the
Extension Term, during the period of any such holdover, Landlord shall be
entitled to institute a 2005 “Base Year” concept for taxes, insurance, common
area maintenance costs and utilities (collectively, “Operating Expenses”) and to
charge Tenant for any costs allocated to the Extension Space over and above such
2005 Base Year baseline amount.

     4. Condition of Extension Space. The Extension Space shall be leased in its
“as is” condition and Tenant acknowledges that neither Landlord nor any agent
nor any employee of Landlord has made any representations or warranties with
respect to the Extension Space or with respect to the suitability of such space
for the conduct of Tenant’s business. However, Landlord reserves the right, at
Landlord’s option, to construct demising wall(s) and to otherwise separate the
Extension Space from any contiguous space at Landlord’s cost, and Tenant
acknowledges that any such construction by Landlord shall not be deemed to
constitute a constructive eviction of Tenant from the Extension Space nor shall
any such construction entitle Tenant to any abatement of rent. Under no
circumstances may Tenant occupy any portion of the space contiguous to the
Extension Space for storage or other purposes.

     5. Parking. Effective as of the Extension Commencement Date and continuing
throughout the Extension Term, Tenant shall be entitled to use a total of
fifty-six (56) unreserved parking passes in the Building’s parking facility.
Tenant’s rental and use of such parking passes shall be in accordance with, and
subject to, all provisions of the Lease.

     6. Permitted Use. Notwithstanding anything to the contrary contained in the
Lease, the Extension Space may be used only for general office use consistent
with the character of a first-class office building and for no other purposes.

     7. Signage. Tenant shall promptly remove Tenant’s Signage (as that term is
defined in Section 10 of the Third Amendment) and all other exterior signs at
Calabasas Tech Center identifying Tenant in accordance with the standard
specified in the last sentence of Section 10 of the Third Amendment.

-3-



--------------------------------------------------------------------------------



 



     8. Relocation. Landlord shall have the right, at any time after
September 30, 2005, upon giving Tenant not less than thirty (30) days prior
notice (the “Relocation Notice”), to provide and furnish Tenant with space
(“Relocation Space”) elsewhere in the Calabasas Tech Center of approximately the
same size as the Extension Space, with Landlord to pay all verified and
previously approved costs and expenses incurred by Tenant as a result of such
move to such new Relocation Space including, without limitation, the cost of
moving furniture and equipment and recabling and repainting the Relocation Space
for Tenant’s use. Notwithstanding the foregoing, if Tenant notifies Landlord
within ten (10) days after Tenant’s receipt of the Relocation Notice that Tenant
desires space of a lesser size, Landlord may instead substitute space elsewhere
in the Calabasas Tech Center of approximately the size so designated by Tenant
if such space is then available. Furthermore, if Landlord delivers a Relocation
Notice to Tenant, Tenant shall (i) have three (3) separate and consecutive
one-month options to renew the term of the Lease (as amended) for the Relocation
Space, which options must be exercised, if at all, by written notice to Landlord
at least thirty (30) days prior to the first day of such renewal term and which
options may only be exercised if Tenant is not then in default under the Lease
(as amended), and (ii) have the option to terminate the Lease (as amended) by
written notice to Landlord within ten (10) days after Tenant’s receipt of the
Relocation Notice. Any such termination shall be effective as of a date so
specified by Tenant in such termination notice to Landlord, but no later than
the effective date of such relocation specified in Landlord’s Relocation Notice.
If the Relocation Space is a lesser size than 14,879 rentable square feet, the
Fixed Minimum Monthly Rent shall be adjusted by multiplying $25,000.00 by a
fraction, the numerator of which is the number of rentable square feet of the
Relocation Space and the denominator of which is 14,879. If Landlord moves
Tenant to such Relocation Space, the Lease (as amended) and each and all of its
terms, covenants and conditions shall remain in full force and effect and shall
be deemed applicable to such Relocation Space and such Relocation Space shall
thereafter be deemed to be the “Extension Space” as though Landlord and Tenant
had entered into an express written amendment to the Lease with respect thereto
and, upon request from Landlord, Tenant shall execute a new amendment to the
Lease documenting such relocation upon such terms.

     9. Brokers. Each party represents and warrants to the other that no broker,
agent or finder negotiated or was instrumental in negotiating or consummating
this Fourth Amendment other than The Staubach Company. Each party further agrees
to defend, indemnify and hold harmless the other party from and against any
claim for commission or finder’s fee by any other person or entity who claims or
alleges that they were retained or engaged by the first party or at the request
of such party in connection with this Fourth Amendment.

     10. Defaults. Tenant hereby represents and warrants to Landlord that, as of
the date of this Fourth Amendment, Tenant is in full compliance with all terms,
covenants and conditions of the Lease and that there are no breaches or defaults
under the Lease by Landlord or Tenant, and that Tenant knows of no events or
circumstances which, given the passage of time, would constitute a default under
the Lease by either Landlord or Tenant.

     11. Signing Authority. Concurrently with Tenant’s execution of this Fourth
Amendment, Tenant shall provide to Landlord reasonable evidence of the authority
of the individuals executing this Fourth Amendment on behalf of Tenant.

-4-



--------------------------------------------------------------------------------



 



     12. No Further Modification. Except as set forth in this Fourth Amendment,
all of the terms and provisions of the Lease shall apply with respect to the
Expansion Space and shall remain unmodified and in full force and effect.

     IN WITNESS WHEREOF, this Fourth Amendment has been executed as of the day
and year first above written.

         
“LANDLORD” ARDEN REALTY LIMITED PARTNERSHIP,
a Maryland limited partnership
      By:   ARDEN REALTY, INC.,         a Maryland corporation        Its: Sole
General Partner                By:   /s/ Robert C. Peddicord           Executive
Vice President - Leasing              Its:  and Property Operations        
“TENANT” TEKELEC,
a California corporation
      By:              /s/ Ronald W. Buckly       Print Name: Ronald W. Buckly 
 
Title:              Senior Vice President, Corporate
           Affairs and General Counsel    

-5-



--------------------------------------------------------------------------------



 



EXHIBIT “A”

OUTLINE OF EXTENSION SPACE

(FLOOR PLAN) [v09681v0968100.gif]

EXHIBIT “A”
-1-

